 



 

Exhibit 10.5
NORTEL NETWORKS CORPORATION – RESTRICTED STOCK UNITS
INSTRUMENT OF AWARD
United States

         
 
  NAME:   Mike Zafirovski (5078718)
 
       
 
  EFFECTIVE DATE:   November 15, 2005
 
       
 
  NUMBER OF RSUs:   2,265,000
 
       
 
  VESTING SCHEDULE:   20% ON FIRST ANNIVERSARY OF THE EFFECTIVE DATE;
 
      40% ON SECOND ANNIVERSARY OF THE EFFECTIVE;
 
      60% ON THIRD ANNIVERSARY OF THE EFFECTIVE DATE;
 
      80% ON FOURTH ANNIVERSARY OF THE EFFECTIVE DATE;
 
      100% ON FIFTH ANNIVERSARY OF THE EFFECTIVE DATE
 
       
 
  PLAN:   NORTEL 2005 STOCK INCENTIVE PLAN

This instrument (hereinafter the “Instrument of Award”) evidences an Award to
you of the number of Restricted Stock Units (“RSUs”) indicated above, on the
Effective Date indicated above, pursuant to the Nortel 2005 Stock Incentive Plan
(as may be amended from time to time, the “Plan”). Each RSU covered by this
Instrument of Award generally entitles you to receive one common share (a
“Share”) of Nortel Networks Corporation (the “Corporation”) at or as soon as
reasonably practicable following the date the RSU becomes Vested in accordance
with the Vesting schedule indicated above, or such earlier date as may be
applicable pursuant to the provisions of the Plan and this Instrument of Award.
Capitalized terms not otherwise defined in this Instrument of Award have the
meanings set forth in the Plan.
1. All RSUs covered by this Instrument of Award are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Award and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the RSUs covered by this Instrument of Award
depending on your country work location, residency or payroll, whether on the
Effective Date of the Award, on the date of settlement of the RSUs, or
otherwise. Accordingly, you should review the Plan and the Rules and Regulations
from time to time, which are available as indicated below, in conjunction with
this Instrument of Award.
2. You will have the right to receive one Share in settlement of each RSU once
the RSU has become Vested in accordance with the Vesting schedule indicated
above, provided that you have been in the continuous employment of the Company
from the Effective Date to the applicable Vesting date.
3. Vested RSUs will be settled by transfer of Shares to you on or as soon as
reasonably practicable following the Vesting date provided that you execute any
required documentation as provided in the Plan, this Instrument of Award or the
Rules and Regulations, in such form or manner as may be specified from time to
time by the Corporation.
4. In consideration of the Award of RSUs, in the event that all or any part of
the RSUs become Vested at any time subsequent to the date which is twelve
(12) months prior to the date of termination of your employment (whether
wrongful or for any other reason) (the “Applicable Period”), and:

  (i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with the
Company;     (ii)   you fail to comply with or otherwise breach the terms or
conditions of any confidentiality agreement or non-disclosure agreement with the
Company;     (iii)   while employed or during the period of twelve (12) months
following termination of your employment (whether wrongful or for any other
reason), you, on your own behalf or on any other’s behalf, directly or
indirectly recruit, induce or solicit, or attempt to recruit, induce or solicit,
any current employee or other individual who is/or was supplying services to the
Company, to terminate their employment or contractual arrangements with the
Company; or     (iv)   while employed or during the period of twelve (12) months
following termination of your employment (whether wrongful or for any other
reason), you, on your own behalf or on any other’s behalf, solicit, divert or
take away, or attempt to divert or take away the business of any of the
customers or accounts, or prospective customers or accounts, of the Company or
any of its distributors, representatives or vendors, which you have had contact
or communication with while employed at the Company;



--------------------------------------------------------------------------------



 



- 2 -



you agree that you will, if required by the Corporation in its sole discretion,
pay to the Corporation within ten (10) days of written demand for payment from
the Corporation an amount in cash equal to the number of RSUs that Vested during
the Applicable Period multiplied by the Market Value on the applicable Vesting
date (the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the Vesting of the RSUs or your receipt of Shares upon the
settlement of Vested RSUs during the Applicable Period (and, where applicable,
in respect of the Award of such RSUs).
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
Vesting of the RSUs or your receipt of Shares upon the settlement of Vested RSUs
during the Applicable Period (such difference between the Corresponding Tax
Benefit and Tax, if any, is referred to herein as the “Tax Benefit Deficiency”),
the Applicable Amount shall be reduced by an amount equal to the Tax Benefit
Deficiency.
     For the purposes of this paragraph 4:
“Corresponding Tax Benefit” means the amount of any deduction from or reduction
or credit to the amount of Taxes paid or payable by you or on your behalf in
accordance with the laws of the tax jurisdiction applicable to you as a result
of or in connection with the payment to the Corporation of all or any portion of
the Applicable Amount by you; and
“Tax” means any income tax, capital gains tax, statutory pension plan
contributions and/or other social security tax or applicable social security
charge levied in accordance with the laws of the jurisdiction to which you are
subject at the time of Vesting of the RSUs or at the time you receive the Shares
in settlement of the RSUs, whichever is applicable (and, where applicable, at
the time of the Effective Date of the Award of such RSUs).
5. The Company may withhold from any amount payable to you, either under the
Plan or this Instrument of Award or otherwise, such amount as may be necessary
so as to ensure that the Company will be able to comply with the applicable
provisions of any federal, provincial, state or local law relating to the
withholding of tax (collectively referred to herein as “taxes”) or to ensure
that any other required deductions are paid or otherwise satisfied, including
withholding of the amount, if any, includable in your income. The Company shall
also have the right in its discretion to satisfy any such liability for
withholding or other required deduction amounts by retaining or acquiring any
Shares, or retaining any amount payable, which would otherwise be issued or
delivered, provided or paid to you hereunder. The Company may require you, as a
condition to the settlement of a RSU, to pay or reimburse the Company for any
such withholding or other required deduction amounts related to the settlement
of the RSUs.
     The Corporation may require, as a condition of settlement of Vested RSUs,
that you: (i) pay any taxes which are required to be paid by you; (ii) reimburse
any taxes which are required to be withheld and remitted by the Company;
(iii) complete any forms or provide any additional documents in connection with
taxes; and (iv) otherwise comply with all applicable tax laws; in each case in
connection with the Award of the RSUs, the Vesting of the RSUs, the exercise of
the RSUs, and/or the forfeiture of the RSUs, and as may be specified in this
Instrument of Award, the Rules and Regulations or otherwise in accordance with
the Plan. The Corporation may also require, as a condition of the settlement of
Vested RSUs, that all or a portion of the related Shares be sold by you or on
your behalf to generate proceeds sufficient to cover any tax withholdings made
by the Company on account of applicable taxes (hereinafter “tax withholdings”),
if you do not pay such tax withholdings within the designated time periods as
may be specified in this Instrument of Award, the Rules and Regulations or
otherwise in accordance with the Plan. You further acknowledge and agree that
conditions or restrictions on the transferability of the Shares received by you
upon the settlement of the Vested RSUs may be imposed on such Shares on account
of taxes or tax withholdings in connection with the Award of the RSUs, the
Vesting of the RSUs, the settlement of the RSUs, and/or the forfeiture of the
RSUs, in each case as may be specified in this Instrument of Award, the Rules
and Regulations or otherwise in accordance with the Plan.
6. In the event of your Termination prior to the date that all of the RSUs
awarded to you pursuant to this Instrument of Award have become Vested, (i) if
such Termination is a termination described in Section 10 of your Employment
Terms and Conditions dated as of October 16, 2005 (the “Employment Terms and
Conditions”), all then outstanding unvested RSUs awarded to you pursuant to this
Instrument of Award shall immediately become Vested on the date of your
separation from the Corporation; (ii) if such Termination is due to your
Retirement or death, a “pro rata portion” of the then outstanding unvested RSUs
awarded to you shall become immediately Vested and, in accordance with the terms
of the Plan and this Instrument of Award, settled and the remaining portion of
such RSUs shall be forfeited and cancelled for no consideration as of the Date
of Termination; and (iii) if such Termination is for any other reason (including
by your employer for Cause or by reason of your resignation for any reason other
than in accordance with Section 10 of your Employment Terms and Conditions), all
then outstanding unvested RSUs awarded to you pursuant to this Instrument of
Award shall immediately be forfeited and cancelled for no consideration;
provided, however, that any vesting pursuant to this paragraph shall be delayed
until six months until after your Retirement or other type of Termination to the
extent necessary to avoid adverse tax treatment of the CEO under Section 409A of
the U.S. Internal Revenue Code.
     For purposes of this section 6, “pro rata portion” shall mean the product
of one-fifth of the Restricted Stock Units awarded to you pursuant to the Plan
and this Instrument of Award multiplied by a fraction, the numerator of which
equals the number of days which have elapsed as at the relevant date since the
later of (i) the Effective Date of Award of the RSUs, (ii) the date 20 percent
of the RSUs became Vested; (iii) the date 40 percent of the RSUs became Vested;
(iv) the date 60 percent of the RSUs became vested; (v) the date 80 percent of
the RSUs became Vested; and the denominator of which is 365.



--------------------------------------------------------------------------------



 



- 3 -

7. In the event you are a Specified Executive (as defined under the Nortel
Networks Corporation Executive Retention and Termination Plan (the “ERTP Plan”))
and are subject to a Termination Due to Change in Control (as defined in the
ERTP Plan), the RSUs awarded to you in accordance with this Instrument of Award
shall be included as RSUs (as defined under the ERTP Plan) and receive all of
the benefits provided to RSUs under the ERTP Plan in the event of a Termination
Due to Change in Control.
8. This Instrument of Award: (i) shall be binding upon and inure to the benefit
of any successor of the Corporation; (ii) shall be governed by the laws of the
Province of Ontario, and any applicable laws of Canada; and (iii) may not be
amended except in writing or as otherwise provided in the Plan. In the event of
a conflict between the provisions of this Instrument of Award and those of the
Plan or the Rules and Regulations, the provisions of the Plan or the Rules and
Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Award of RSUs evidenced by this Instrument of Award
are specifically recorded as a variation from the terms and conditions of the
Plan or the Rules and Regulations, as the case may be. Anything in the foregoing
to the contrary notwithstanding, in the event of any conflict between the terms
of this Instrument of Grant, the Plan, the Rules and Regulations (collectively,
“Other Provision”) and the Employment Terms and Conditions, the provisions of
the Employment Terms and Conditions shall govern over such Other Provision to
the extent that the Employment Terms and Conditions are more beneficial to you.
     You acknowledge that a copy of the Plan and the Rules and Regulations, if
any, have been delivered to you with this Instrument of Award.
9. You acknowledge that: (i) the Plan is discretionary and may be suspended or
terminated by the Corporation at any time; (ii) the Award of RSUs does not
create any right to receive future Awards of RSUs, or benefits in lieu of RSUs,
and the terms and conditions of any future Awards of RSUs, if any, will be
communicated if and when new Awards of RSUs are to be made; (iii) participation
in the Plan is voluntary; (iv) the future value of the Shares is unknown and
cannot be predicted with certainty; (v) the RSUs are not part of remuneration
for purposes of any compensation on termination of employment, severance
payments, indemnities or end of service payments or benefits of any nature;
(vi) the Vesting of the RSUs ceases upon termination of employment, whether
lawful or otherwise, except as provided in the Employment Terms and Conditions,
Plan and this Instrument of Award, and neither the Corporation nor any of its
subsidiaries is required to compensate you for any financial loss (including
taxes, social security premiums and lost capital gain) as a result of the
forfeiture of RSUs or the early settlement thereof on any such termination of
employment; and (vii) the Award of the RSUs does not give rise to additional
obligations for any subsidiary which employs you. If, notwithstanding the
foregoing, any contractual or statutory (employment or otherwise) claim is found
to have arisen, then you, by accepting this Instrument of Award or the RSUs,
shall, to the extent permitted by applicable law, be deemed irrevocably to have
waived your entitlement to pursue such claim.
10. The various provisions and sub-provisions of this Instrument of Award are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Award, the Plan, the Rules and Regulations,
or any documents related to the Plan.
11. Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the Award and/or settlement of
RSUs, administering the Plan, and to comply with tax, reporting and disclosure
obligations under applicable laws and regulations. Such information may be
communicated to any person deemed necessary for the administration of the Plan,
even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Award or
the RSUs, you are affirming your consent to the collection, processing, storage,
disclosure and transfer of your personal information for these purposes.
12. By accepting this Instrument of Award or the RSUs, you expressly consent
that the Plan, the Rules and Regulations and any other document relating
thereto, including this Instrument of Award, be drawn up and/or available in
English only. Par votre acceptation de la présente Entente ou des RSUs, vous
consentez expressément à ce que le Régime, les Règlements et tout autre document
connexe, y compris la présente Entente soient rédigés et/ou disponibles en
anglais seulement.
13. By accepting this Instrument of Award or the RSUs, you (i) acknowledge and
confirm that you have read and understood the Plan, the Rules and Regulations
and this Instrument of Award, and that you have had an opportunity to seek
separate fiscal, legal and taxation advice in relation thereto; and (ii) agree
to be bound by the terms and conditions stated in this Instrument of Award,
including without limitation the terms and conditions of the Plan and the Rules
and Regulations incorporated by reference herein.
     If you accept the terms and conditions of this Award of RSUs as described
in this Instrument of Award, please confirm your acceptance by signing where
indicated below and returning it to Nortel Stock Option Administration at the
address indicated below.
Signature of Employee:      /s/ MIKE S. ZAFIROVSKI          
Nortel Executive Compensation
8200 Dixie Road, Suite 100
Brampton, Ontario, Canada L6T 5P6
Fax# : 905-863-8420 (ESN 333)



--------------------------------------------------------------------------------



 



 

NORTEL NETWORKS CORPORATION - STOCK OPTIONS
INSTRUMENT OF GRANT
US

         
 
  NAME OF OPTIONEE:   Mike Zafirovski (5078718)
 
       
 
  EFFECTIVE DATE:   November 15, 2005
 
       
 
  NUMBER OF OPTIONS:   5,000,000
 
       
 
  SUBSCRIPTION PRICE:   $3.10 (USD)
 
       
 
  EXPIRATION DATE:   November 14, 2015
 
       
 
  VESTING SCHEDULE:   5YA – One-fifth of the Options become exercisable on each
of the first, second, third, fourth and fifth anniversary of the Vesting Start
Date
 
       
 
  VESTING START DATE:   November 15, 2005
 
       
 
  PLAN:   Nortel Networks 2000 Plan

This instrument (hereinafter the “Instrument of Grant”) evidences a Grant to you
of the number of Options indicated above, on the Effective Date indicated above,
pursuant to either the Nortel Networks Corporation 1986 Stock Option Plan As
Amended and Restated, if indicated above as “1986 Plan”, or the Nortel Networks
Corporation 2000 Stock Option Plan, if indicated above as “2000 Plan”, in each
case as may be amended from time to time (hereinafter the “Plan”, as the case
may be). Each Option covered by this Instrument of Grant generally entitles you
to purchase one common share (a “Share”) of Nortel Networks Corporation (the
“Corporation”), at the Subscription Price per Share indicated above, no later
than the Expiration Date indicated above, or such earlier date as may be
applicable pursuant to the provisions of section 6 of the Plan. Capitalized
terms not otherwise defined in this Instrument of Grant have the meanings set
forth in the Plan.
1. All Options covered by this Instrument of Grant are subject to the terms and
conditions stated in the Plan, except as specifically or additionally provided
in this Instrument of Grant and/or in any rules, regulations, determinations or
interpretations prescribed and/or made by the Committee (or its delegates) under
the power and authority granted under the Plan (the “Rules and Regulations”),
and all of the provisions of the Plan and the Rules and Regulations are
incorporated by reference as if expressly restated herein. Different Rules and
Regulations may apply to you and/or the Options covered by this Instrument of
Grant depending on your country work location, residency or payroll, whether on
the Effective Date of the Grant of Options, on the date of exercise of the
Options, or otherwise. Accordingly, you should review the Plan and the Rules and
Regulations from time to time, which are available as indicated below, in
conjunction with this Instrument of Grant.
2. The Options covered by this Instrument of Grant are U.S. Options, so the
Subscription Price and all other amounts to be calculated in accordance with the
provisions of the Plan for purposes of this Grant of Options shall be calculated
and stated in U.S. dollars. The Options are Non-Qualified Stock Options for the
purposes of the Plan. Such designation is only relevant in determining the U.S.
federal income tax consequences, if any, applicable to the Options, and has no
bearing on the tax treatment applicable to Options in countries outside of the
United States. Optionees are urged to seek their own tax advice to assess the
tax status of such Options.
3. You will have the right to exercise the Options after they have vested in
such amounts and on such dates in accordance with the vesting schedule indicated
above, provided that you have been in the continuous employment of the
Corporation or any of its subsidiaries or affiliated entities from the Effective
Date, provided further that upon termination of your employment as provided in
Section 10 of your Employment Terms and Conditions dated as of October 16, 2005
(the “Employment Terms and Conditions”), the Options covered by this Instrument
of Grant shall immediately and fully vest on the date of your separation from
the Corporation. The exact amounts and dates for vesting are specified in your
Grant information available through the Nortel Intranet — WebStock site
(https://webstock.us.nortel.com:49701/webstock/docs/ default.html), “Personal
Summary of Stock Options” web page, or such other web site or through such other
means as may be specified by the Corporation from time to time.
4. Options may be exercised: (i) by irrevocable notice of exercise in writing,
executed and delivered by the Optionee to the Nortel Stock Option Administration
Department (at 8200 Dixie Road, Suite 100, Brampton, Ontario, Canada L6T 5P6, or
such other address as may be in effect from time to time); and/or (ii) through
such Internet-based or on-line system or such telephonic or voice recognition
system (whether provided by the Corporation or any third party on behalf of the
Corporation); in each case, in such form or manner as may be specified from time
to time by the Corporation on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Stock Options/Exercise Process, or otherwise in accordance
with the Plan. The date of exercise of the Options shall be the date on which
the notice of exercise, accompanied by payment of the Subscription Price and any
other required documentation as provided in the Plan or the Rules and
Regulations, is received by the Corporation, in such form or manner as may be
specified from time to time by the Corporation.



--------------------------------------------------------------------------------



 



2

5. The terms and conditions in this paragraph apply to you only if one or both
of the following apply: (i) you are a “Reporting Insider” for the purpose of
Corporate Procedure No. 320.28 — Use of Undisclosed Material Information on the
Effective Date indicated above; or (ii) the number of Options evidenced by this
Instrument of Grant is equal to or in excess of 15,000 Options. In consideration
of the Grant of Options, in the event that you exercise all or any part of the
Options at any time subsequent to the date which is twelve (12) months prior to
the date of termination of your employment (whether wrongful or for any other
reason) (the “Applicable Period”), and:

(i)   while employed or during the period of twelve (12) months following the
termination of your employment (whether wrongful or for any other reason), you
accept employment with an employer, or accept an engagement to supply services,
directly or indirectly, to a third party, that is in competition with any Nortel
Company;   (ii)   you fail to comply with or otherwise breach the terms or
conditions of any confidentiality agreement or non-disclosure agreement with any
Nortel Company;   (iii)   while employed or during the period of twelve
(12) months following termination of your employment (whether wrongful or for
any other reason), you, on your own behalf or on any other’s behalf, directly or
indirectly recruit, induce or solicit, or attempt to recruit, induce or solicit,
any current employee or other individual who is/or was supplying services to any
Nortel Company, to terminate their employment or contractual arrangements with
any Nortel Company; or   (iv)   while employed or during the period of twelve
(12) months following termination of your employment (whether wrongful or for
any other reason), you, on your own behalf or on any other’s behalf, solicit,
divert or take away, or attempt to divert or take away the business of any of
the customers or accounts, or prospective customers or accounts, of any Nortel
Company or any of its distributors, representatives or vendors, which you have
had contact or communication with while employed at any Nortel Company;

you agree that you will, if required by the Corporation in its sole discretion,
pay to the Corporation within ten (10) days of written demand for payment from
the Corporation an amount equal to the amount of the excess of the Market Value,
on the date of exercise of the Options, of the Shares purchased as a result of
the exercise of the Options over the Subscription Price for the Shares covered
by the Options (the “Applicable Amount”).
     Provided you are not entitled to any Corresponding Tax Benefit, the
Applicable Amount shall be reduced by the amount of Tax paid by you or on your
behalf (or required to be paid by you or on your behalf as of a future Tax due
date) in respect of the issuance of Shares upon the exercise of options during
the Applicable Period (and, where applicable, in respect of the Grant of such
Options).
     If you are entitled to a Corresponding Tax Benefit which is equal to or
less than the amount of Tax paid by you or on your behalf (or required to be
paid by you or on your behalf as of a future Tax due date) in respect of the
issuance of Shares upon the exercise of options during the Applicable Period
(such difference between the Corresponding Tax Benefit and Tax, if any, is
referred to herein as the “Tax Benefit Deficiency”), the Applicable Amount shall
be reduced by an amount equal to the Tax Benefit Deficiency.
     For the purposes of this paragraph 5:
“Corresponding Tax Benefit” means the amount of any deduction from or reduction
or credit to the amount of Taxes paid or payable by you or on your behalf in
accordance with the laws of the tax jurisdiction applicable to you as a result
of or in connection with the payment to the Corporation of all or any portion of
the Applicable Amount by the Designated Employee;
“Nortel Company” means Nortel Networks Corporation and its affiliated entities
(as such term is defined by the 1986 Plan and 2000 Plan); and
“Tax” means any income tax, capital gains tax, statutory pension plan
contributions and/or other social security tax or applicable social security
charge levied in accordance with the laws of the jurisdiction to which you are
subject at the time the Shares are issued upon the exercise of Options (and,
where applicable, at the time of the Effective Date of the Grant of such
Options).
6. The Corporation may require, as a condition of exercise of the Options, that
you: (i) pay any applicable taxes, charges, duties, contributions or otherwise
(hereinafter “taxes”) which are required to be paid by you to any federal,
provincial, state, local, foreign or other taxation authority; (ii) reimburse
any taxes which are required to be withheld and remitted by the Corporation or
any of its subsidiaries; (iii) complete any forms or provide any additional
documents in connection with taxes; and (iv) otherwise comply with all
applicable tax laws; in each case in connection with the Grant of the Options,
the vesting of the Options, the exercise of the Options, and/or the expiration
of the Options, and as may be specified in the Rules and Regulations or
otherwise in accordance with the Plan. The Corporation may also require, as a
condition of exercise of the Options, that all or a portion of the Shares issued
to you upon the exercise of the Options: (i) be withheld, until such time as
payment for any tax withholdings made by the Corporation or any of its
subsidiaries on account of applicable taxes (hereinafter “tax withholdings”) has
been received; and/or (ii) be sold by you or on your behalf to generate proceeds
sufficient to cover tax withholdings, in each case if you do not pay such tax
withholdings within the designated time periods as may be specified in the Rules
and Regulations or otherwise in accordance with the Plan. You further
acknowledge and agree that conditions or restrictions on the transferability of
the Shares issued to you upon the exercise of the Options may be imposed on such
Shares on account of taxes or tax withholdings in connection with the Grant of
the Options, the vesting of the Options, the exercise of the Options, and/or the
expiration of the Options, in each case as may be specified in the Rules and
Regulations or otherwise in accordance with the Plan.
7. The Options are not transferable or assignable and shall only be exercisable
by you or your legal guardian while you are alive. In the event of your death,
the right to exercise shall be governed by section 6(g) of the Plan, subject to
any applicable Rules and Regulations.



--------------------------------------------------------------------------------



 



3

8. This Instrument of Grant: (i) shall be binding upon and inure to the benefit
of any successor of the Corporation; (ii) shall be governed by the laws of the
Province of Ontario, and any applicable laws of Canada; and (iii) may not be
amended except in writing or as otherwise provided in the Plan. In the event of
a conflict between the provisions of this Instrument of Grant and those of the
Plan or the Rules and Regulations, the provisions of the Plan or the Rules and
Regulations, as the case may be, shall govern, except to the extent that the
terms and conditions of the Grant of Options evidenced by this Instrument of
Grant are specifically recorded as a variation from the terms and conditions of
the Plan or the Rules and Regulations, as the case may be. Anything in the
foregoing to the contrary notwithstanding, in the event of any conflict between
the terms of this Instrument of Grant, the Plan, the Rules and Regulations
(collectively, “Other Provision”) and the Employment Terms and Conditions, the
provisions of the Employment Terms and Conditions shall govern over such Other
Provision to the extent that the Employment Terms and Conditions are more
beneficial to you.
9. A copy of the Plan, the Prospectus for the Plan pursuant to Section 10(a) of
the U.S. Securities Act of 1933, any amendments to such Prospectus, and the
Rules and Regulations can be found on the Nortel Intranet — Services@Work site
(http://services-canada.ca.nortel.com/livelinksupport/saw), under
People/Compensation/Stock Options/Stock Option Plan Documents. The Services@Work
site also contains other general information about the Options. You should check
the Services@Work site frequently since it may be updated from time to time.
10. You acknowledge that: (i) the Plan is discretionary and may be suspended or
terminated by the Corporation at any time; (ii) the Grant of Options does not
create any right to receive future Grants of Options, or benefits in lieu of
Options and the terms and conditions of any future Grants of Options, if any,
will be communicated if and when new Grants of Options are to be made;
(iii) participation in the Plan is voluntary; (iv) the future value of the
Shares is unknown and cannot be predicted with certainty; (v) the Options are
not part of remuneration for purposes of any compensation on termination of
employment, severance payments, indemnities or end of service payments or
benefits of any nature; (vi) the vesting of the Options ceases upon termination
of employment, whether lawful or otherwise, except as provided in the Employment
Terms and Conditions and the Plan, and neither the Corporation nor any of its
subsidiaries is required to compensate you for any financial loss (including
taxes, social security premiums and lost capital gain) as a result of the
expiration of Options or the early exercise thereof on any such termination of
employment; and (vii) the Grant of the Option does not give rise to additional
obligations for any subsidiary which employs you. If, notwithstanding the
foregoing, any contractual or statutory (employment or otherwise) claim is found
to have arisen, then you, by accepting this Instrument of Grant or the Options,
shall, to the extent permitted by applicable law, be deemed irrevocably to have
waived your entitlement to pursue such claim.
11. The various provisions and sub-provisions of this Instrument of Grant are
severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Instrument of Grant, the Plan, the Rules and Regulations,
or any documents related to the Plan.
12. Nortel and its third party service providers may need to collect and use
information about employees for the purpose of the grant and/or exercise of
Options, administering the Plan, and to comply with tax, reporting and
disclosure obligations under applicable laws and regulations. Such information
may be communicated to any person deemed necessary for the administration of the
Plan, even if it requires such information to be transferred or communicated to
persons based outside your country of employment. Such information is from time
to time transferred between companies within the group and to such third party
service providers, to achieve these objectives. Nortel and its third party
service providers will hold your “Plan participation file” at any location
deemed necessary, on the understanding that you will be given access without
constraint at reasonable intervals and without excessive delay or expense to
examine and correct such information. By accepting the Instrument of Grant or
the Options, you are affirming your consent to the collection, processing,
storage, disclosure and transfer of your personal information for these
purposes.
13. By accepting this Instrument of Grant or the Options, you expressly consent
that the Plan, the Rules and Regulations, the Prospectus for the Plan and any
other document relating thereto, including this Instrument of Grant and the
information about the Grant available through the Nortel Intranet — WebStock
site, be drawn up and/or available in English only. Par votre acceptation de la
présente entente ou des options, vous consentez expressément à ce que le régime
d’achat d’actions, les règlements et le prospectus relatifs au régime d’achat
d’actions et tout autre document connexe, y compris la présente entente et
l’information concernant vos options disponible à la page « WebStock » de
l’intranet de Nortel soient rédigés et/ou disponibles en anglais seulement.
14. By accepting this Instrument of Grant or the Options, you (i) acknowledge
and confirm that you have read and understood the Plan, the Rules and
Regulations, this Instrument of Grant and all information about the Grant
available on WebStock Option Summary, and that you have had an opportunity to
seek separate fiscal, legal and taxation advice in relation thereto; and
(ii) agree to be bound by the terms and conditions stated in this Instrument of
Grant, including without limitation the terms and conditions of the Plan and the
Rules and Regulations incorporated by reference herein.
If you accept the terms and conditions of this Grant of Options as described in
this Instrument of Grant, please confirm your acceptance by signing where
indicated below and returning it to Nortel Stock Option Administration at the
address indicated above.
Signature of Optionee:      /s/ MIKE S. ZAFIROVSKI          